﻿It is with particular pleasure, Sir, that on behalf of the Albanian delegation, I extend to you our warmest congratulations on your election to the high post of President of the General Assembly.
127.	The Albanian delegation also wishes to congratulate Brunei Darussalam on its admission as a Member of the United Nations.
128.	The development of political events in the world since the last session of the General Assembly shows that the international situation remains grave and fraught with tension and dangers that threaten peace and security. Our whole planet is racked by contradictions and confrontations.
129.	This situation becomes even more precarious as it develops against the background of a profound and all-round economic crisis which has the capitalist and revisionist world in its grip and which manifests itself in high levels of inflation and unemployment, in stagnation of production, or in recession. At a time when expenditure in many fields affecting the social condition and the standard of living of working people has sunk to an all-time low, unproductive expenditure—on armaments, for example—has reached astronomical figures.
130.	The further concentration and internationalization of capital, the extension of the network of multinationals to every corner of the world, high interest rates and the domination of the United States dollar in the international monetary and financial system have created serious situations and brought about great tension even in the economies of the powerful industrial countries, not to mention the small countries and the developing countries.
131.	The picture is gloomier still in the developing countries, which are staggering under the burden of a colossal debt amounting to almost $900 billion, and many of those countries are not in a position to pay even the interest rates on these enslaving credits. 
132.	For more than two years there has been much talk—and not without purpose—about the supposed recovery of the world economy. Experience, however, has shown that in many countries the economic situation has only worsened.
133.	We are particularly struck by the attempts by United States imperialism to create the impression that the world economy will come out of this deadlock because of the recovery of the United States economy. However, people cannot fail to see that the so-called recovery which the United States publicizes means only an increase in the value of the dollar, an increase in interest rates and a proliferation of protectionist measures which have an asphyxiating effect on the economies of other countries, particularly the developing countries. So the crisis has not been overcome but has only subsided, and there are signs that it may burst forth more fiercely and with still more destructive consequences.
134.	Furthermore, even the most recent international conferences, such as the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August 1984, and the International Conference on Population, held at Mexico City from 6 to 14 August, have shown that the overwhelming majority of Member States continue to suffer from the destructive consequences of the crisis. R became clear at those conferences that the imperialist Powers use their promises of aid to the developing countries to create illusions among them and thus preserve their unequal and discriminatory relations with them in order to continue their neo-colonialist exploitation. This situation makes it even clearer to the developing countries that their best course of action is to continue their resolute struggle to establish complete sovereignty over their national assets and to oppose all practices that prolong neo-colonialist exploitation.
135.	The more convulsive the fever of the crisis and the fiercer the rivalry between the super-Powers and the greater its dangers, the more they try to saddle others with the consequences of the crisis and to blackmail the peoples with their weapons and their economic might.
136.	We are witness today to the fact that the super-Powers, finding no more room for expansion, are acting in such a way as to increase daily the threat of armed confrontation. It is their fierce rivalry for domination and hegemony in the world and their aggressive and militaristic course of action that pose a serious threat to the freedom and independence of peoples.
137.	Hardly a day goes by without Soviet-United States rivalry and the tense East-West relations being mentioned in one way or the other, even here at the United Nations. Moreover, the propaganda of the super-Powers is designed in such a way as to create the impression that the world cannot cope with any problem except within the axis of those relations. This is not unintentional. The United States and the Soviet Union are using the tense situation that exists in their relations as a convenient justification for the intensification of their arms race and their war preparations. As they see it, the peoples must accept as inevitable that the future of mankind depends on the future of those relations. Moreover, they attempt to create a psychosis of capitulation, according to which no country, no State, no people could live outside their atomic umbrellas.
138.	The deployment of medium-range missiles in Europe, which has virtually dominated European and world politics during this period, is intended, among other things, to inculcate this psychosis of capitulation in the European countries and peoples. It is intended to numb and paralyse their resolve to defend their independence and national dignity and to reinforce the control and the diktat of the superpowers over their allies. The demagogic fuss of the super-Powers about the deployment in Europe of their missiles, and their mutual accusations to "justify" upsetting or restoring balance, serve simply as a smoke-screen to cover up the implementation of their plans and to justify Soviet-United States monopoly of nuclear weapons and missiles, and to maintain constant pressure by means of their weapons, even without using those weapons.
139.	It is clear that the deployment of medium- range missiles marks a new escalation of the arms race, which is assuming unprecedented proportions and dimensions, even extending into outer space.
140.	The peoples of Europe have not failed to show by concrete actions their true feelings about the game that is being played at the expense of European security. They have come out in the streets to oppose the deployment of missiles and nuclear weapons on their continent, to oppose the military presence of the United States and the Soviet Union, and to oppose NATO and the Warsaw Treaty.
141.	This proves that the countries of Europe cannot and must not seek a way out of this situation in the offers made to them by the imperialist superpowers. It is not by maintaining the factors that generate war but by destroying and eliminating them that the European peoples can assure their own defence and their free and independent development.
142.	It is necessary to avoid falling into the trap set by the super-Powers, which, on the one hand, makes the deployment of new nuclear missiles in Europe and, on the other, organizes, for purely demagogic purposes, meetings and conferences which are allegedly for the purpose of taking measures for "strengthening mutual confidence" regarding European security.
143.	The Albanian Government has expressed itself resolutely against the deployment of medium-range nuclear missiles by either the United States or the Soviet Union on the European continent. We have also strongly supported the efforts of the peoples of Europe to oppose the transformation of the old continent into an arena of rivalry and armed conflict.
144.	The Albanian delegation considers it necessary to emphasize that the nuclear threat must not prevent the peoples from seeing the danger of conventional weapons which is just as serious. The more than 100 local and regional wars and conflicts which have occurred since the Second World War have been fought with conventional weapons. The sale and supply of arms have become today a most profitable business, particularly for the United States and the Soviet Union.
145.	It would be extremely dangerous for the peace- loving countries and peoples to disregard the unrestrained arms race in conventional weapons being carried on by the imperialist Powers. Hence, the struggle for the defence of peace and against nuclear armament cannot be separated from the strong opposition to the arms race in general.
146.	The exacerbation of the situation in Europe is directly felt in the Balkan Peninsula and the Mediterranean, which are not free from the interference of the super-Powers.
147.	A problem worrying the Mediterranean countries is the constantly increasing presence of the naval fleets of the two super-Powers in the Mediterranean. Those fleets are arrogantly and brazenly criss-crossing the Mediterranean, from the Bosporus to Gibraltar, as if it were a United States or Soviet lake. By their policy and their military means, the superpowers are trying to transform that region, which has seen the flourishing of outstanding civilizations throughout its history, into a theatre for their destructive war operations.
148.	The interests of peace demand that the Mediterranean countries act resolutely and energetically so as to dispel the fleets of the super-Powers from that region, and that they take concrete measures which would make the presence of those fleets there difficult and even impossible.
149.	In the Balkan Peninsula, the super-Powers are trying to stir up those elements and factors which add to the insecurity of the region. The Albanian Government upholds the view that the freedom and the independence of the Balkan States can be guaranteed neither by NATO nor by the Warsaw Pact.
150.	For peace to be safeguarded in that region, concrete steps must be taken to bring about the departure of foreign troops and the dismantling of foreign bases in the Balkan countries. No facilities should be given to the naval fleets of the superpowers, and their interference in the internal affairs of the States of the region should be resolutely opposed.
151.	With its policy, socialist Albania has proved that it has been and is a factor of peace and stability in the Balkans. For its part, it has made any interference in its internal affairs by the super-Powers impossible and has shown by its deeds that it follows a policy of good-neighbourliness with the countries of the region, as can be seen from the positive developments in its relations with Turkey, Italy and Greece.
152.	An intensification of the military activity of the aggressive imperialist blocs has recently been observed not only in the southern part of Europe but also in the north. The overt and covert exercises of their warships, submarines and aeroplanes from the Baltic to the North Sea, the large-scale manoeuvres of their naval and air forces in that region and the surrounding area are not gestures of friendship towards the Nordic peoples, who value peace and freedom equally and cannot accept this show of strength that seriously threatens their own future and that of the continent.
153.	The Middle East remains one of the most dangerous hotbeds of tension in the world. There the enslaving and predatory interests of United States imperialism and Soviet social-imperialism, of the Israeli Zionists and of other imperialist Powers clash fiercely with each other. The policy of the superpowers in the Middle East has kept that zone in a permanently explosive state.
154.	Experience has clearly shown that the United States Marines and the multinational force were not sent to Lebanon to bring Israeli aggression to a halt or to establish calm in that country but rather to make possible the implementation of the Zionist and imperialist plans to expel the Palestinians from Lebanon by violence and terror and deal the death blow to the Palestinian liberation movement. For the achievement of those aims, they brought into action not only armed force but also all types of plots and intrigues to divide the Palestinian and Lebanese peoples and to engage them in a fratricidal war.
155.	Israel, with the support of United States imperialism, has robbed the Palestinian people of its land, homes and country, perpetrated monstrous crimes against it and turned it into a refugee people, dispersed by the force of arms into many other countries. However, in spite of the numerous difficulties faced and superhuman sacrifices made, the heroic Palestinian people have never laid down its weapons in the struggle to win its legitimate rights.
156.	For years now, a succession of plans for the alleged solution of the Middle East crisis has been presented by the imperialist Powers. Of late, the Soviet Union has seen fit to come up again with its old proposal for the convening of an international conference on the Middle East. This is obviously a diplomatic ploy to make the most of the failure of the United States plan and to be an equal participant in the game that is being played out to the detriment of the Arab peoples. But all these proposals and plans of the super-Powers are directed against the interests of the Arab peoples in general and the Palestinian people in particular. In one way or another, they favour Israel and the continued presence and interests of the super-Powers in that region.
157.	In his recently published book, Reflections on the Middle East, the leader of the Albanian people,
Comrade Enver Hoxha wrote:
"the crisis in the Middle East can never be solved until the martyred Palestinian people regain their homeland stolen from them by the Israeli aggressors, and this will be achieved only when the political, economic and military influence of the super-Powers and the other imperialist Powers has been dealt powerful blows ... by all the Arab peoples .... Only resolute, uncompromising struggle, based on genuine Arab unity, will lead them to victory, to true independence and freedom
158.	The war between Iraq and Iran, which has been continuing for nearly four years now, has caused the peoples of those two countries incalculable human and material losses. We hold that that war must be brought to an end. The settlement of disagreements between Iran and Iraq through negotiations would deal a powerful blow to the superpowers and to all those who want to warm their hands in the fires kindled in the Middle East. The super-Powers want the war to continue, because it serves their plans for military intervention in the Persian Gulf countries and for a worsening of the Middle East crisis. We hope that these two friendly peoples and countries will soon find a common language to put an end to bloodshed, as that is in their own interest and in that of the struggle of the peoples of the region.
159.	The laying of mines in the Red Sea and the haste of the super-Powers and certain other countries to dispatch their warships and helicopters there in order allegedly to clear the mines are part of the pretext they have long sought to build up their military presence there and to maintain a permanently tense situation in that region. The present scenario in the Red Sea greatly resembles and, indeed, appears to be a variation of the scenario prefacing the intervention of the multinational force in Lebanon, and there must be a connection between them.
160.	The Soviet social-imperialist aggressors have kept Afghanistan occupied for nearly five years now but have not managed to subdue the struggle of the freedom-loving Afghan people. That struggle demonstrates once again that a people, however small in number, is invincible when fighting for a just cause.
161.	The African continent remains the object of imperialist ambitions, especially of the two superpowers, which, in order to attain their strategic objectives, continue to hatch plots against the African peoples, stir up old quarrels and feuds which they themselves have left among those peoples like unexploded mines, kindle local conflagrations and conflicts in order to facilitate their penetration still deeper into the continent and continue their neo- colonialist exploitation of those peoples.
162.	While the Fascist regime of South Africa continues to promote racial violence and maintain the abhorrent system of apartheid to occupy Namibia and to threaten the freedom and independence of neighbouring countries, the United States and other imperialist Powers strive to rehabilitate that regime in Africa and in the international community, which long ago branded it as unlawful.
163.	The African peoples, especially those of southern Africa, should have no illusions about the ambitions and policy of the Pretoria regime, that bulwark of racism and colonialism on the African continent. They will not yield before the force of arms, pressures and diabolical tactics. For its part, the Albanian people has always firmly supported and will continue to support the struggle of the Namibian and other African peoples to liquidate the remnants of colonialism and racism and the intrigues and interference of the imperialist Powers, especially the super-Powers, in their continent.
164.	The situation in Central America continues to be tense and fraught with serious threats to the freedom and independence of the peoples of that region and of Latin America. The invasion of Grenada and the pressures, threats and acts of direct provocation against Nicaragua clearly attest to the intensification of interference and the unchanging aggressive policy of United States imperialism on that continent.
165.	The situation in that unstable region is made even more complex because Soviet social-imperialism is very cunningly trying to exploit the struggle of those peoples against United States oppression and domination in order to increase its influence in that region.
166.	This is a living expression of the policy that the two super-Powers pursue in order to challenge one another in the regions that they consider to be their spheres of influence. This is the aim of the "differentiated policy" of the United States towards Eastern Europe and the attempts of the Soviet Union to arrive at a separate "detente" with Western Europe.
167.	The United States talks more and more about the so-called "Pacific initiative", under which the attention of United States policy would be focused more on that region. It is quite clear that, apart from the pressure it seeks to put on its European allies, that "initiative" does not go beyond the limits of the military and economic rivalry between the superpowers that has caused them to put their battle fleets in the Pacific and Indian Oceans and thus to create political and military groupings in Asia and the Pacific in order to further their regional and worldwide strategic aims.
168.	The Albanian people and Government support the just demand of the Korean people for the withdrawal of United States troops from South Korea and the independent reunification of their country.
169.	The peoples of South-East Asia, who have for decades fought for freedom and national independence, continue to be the object of intrigues, interference and pressures on the part of the imperialist Powers, which are trying to prevent them from deciding their own destiny.
170.	The Government of the People's Republic of Kampuchea must occupy its rightful place in the United Nations.
171.	At a time when the international situation is steadily worsening and is fraught with serious threats to peace and freedom, the peoples must be more vigilant than ever before.
172.	The difficult situations which have been and continue to be created in the world make it necessary for States Members of the United Nations to see things as they are, freeing themselves of any feeling of inferiority or fatalism.
173.	The strength and omnipotence of the superpowers should never be seen as definitive. The temporary strength of aggressors has always been based on the fear, retreat and submission of others. History has convincingly demonstrated that in the face of the strength of peoples determined to fight in defence of their independence, peace and freedom, the super-Powers are weak and powerless.
174.	This year, the Albanian people will celebrate the fortieth anniversary of the liberation of their homeland and the triumph of their people's revolution. Our people have accomplished more in these four decades than in all the preceding centuries because, under the leadership of the Albanian Labour Party, with Comrade Enver Hoxha at its head, and thanks to their own hard work and stubborn efforts, they have emerged out of the darkness into light and have made great socialist changes in all fields.
175.	The all-round development of the country, based on self-reliance, the building up of industry founded on its own domestic resources and of agriculture so that the country is self-sufficient in foodstuffs, the major successes achieved in the fields of education, culture and science, and the training of a considerable number of workers at the high and middle levels have guaranteed uninterrupted economic and cultural development and a steady improvement in the standard of living of the working people.
176.	The major changes brought about in Albania in these 40 years of the people's power are clear evidence of the superiority of the socialist system.
177.	Our State pursues a foreign policy of friendship with all peace-loving countries; it is a completely independent policy, for it is not conditioned by political or military pacts or by exclusive economic organizations. We are in favour of commercial, cultural and scientific exchanges with other countries based on mutual advantage and free of all discrimination and prejudice. Chauvinism and the encouragement of hatred and animosity among peoples are alien to us. Each people and nation, whether large or small, has the absolute right to defend and affirm its national identity.
178. Albania is a small country, but in spite of this, it has the same right as all the other States Members of the United Nations to express its views openly and unhesitatingly, convinced that in this manner it best serves its highest national interests, the cause of peoples and international security.
